Buchanan, J.
The deceased, E. M. Daley, gave an order on plaintiff, an attorney at law, to pay over to Elias M. Green, the amount -of a claim against one Giddings, which Daley had placed in plaintff’s hands for collection.
The question to be decided in this case is, whether this order is evidence of a transfer to Green. This question must be solved in the affirmative, on the authority of Gray v. Trafton, 12th Martin, 702.
In that ease, it was so held in opposition to an attaching creditor of the party who had given the order, — a stronger ease than the present, where nobody, except the administrator of Daley, contests the right of the party in whose favor Daley made the order.
The administrator contests the consideration of the order. His right to do so is not very clear; but if admissible, the burden of proof is certainly upon Mm, to establish want of consideration. 5 Rob. 276.
Judgment affirmed, with costs.